Title: From George Washington to Oliver Evans, 8 April 1798
From: Washington, George
To: Evans, Oliver



Sir
Mount Vernon Aprl 8th 1798.

As you have some knowledge of my Mill: and much in the way of being acquainted with Millers, I have taken the liberty of asking, if you could recommend a good one, of honest sober character, to me.
My present one stands engaged to the middle of August only, and it is not probable the agreement will continue longer: because, altho’ he is a pretty good Miller, & I have no charge against his honesty, he is far from being an active & industrious man; and because he is endeavouring to raise his wages, which the work of the Mill will not enable me to do.
His present lay is $166⅔ dollars pr annum and provision of Meat, Bread & Fish found him in sufficient quantities, and by specification, to prevent disputes. He has a Cow allowed him for Milk, and wood without restriction, laid at his door. His house, Garden and other conveniences you will recollect are adequate to a Man in his line; and a Coopers shop at hand. and a considerable Distillery at the spot (but this is not mentioned by way of inducement) has just commenced work.
With this information, if, on the terms beforementioned, you could recommend a character whom you conceive would suit me, it would be doing me a kindness. A Married man with a small family would be prefered; and it would be needless to observe, to you, how essential honesty, sobriety & industry are, in the person employed. It is not my wish that a Miller should be absolutely engaged. The one I now have will remain until the Middle of August; but I am desirous of knowing, & as soon as enquiry can be made, if a good one could be had, on what terms, and whether he would contract to be here by the time abovementioned.
This letter will go under cover to Colo. Clemt Biddle of Phila. whom I have requested to converse with you on the subject matter there of, and to inform me of the result. I am Sir Your Obedt Hble Servant

Go: Washington

